Donald L. Corbin, Justice, dissenting. The majority opinion correctly cites the standard this court must apply in deciding this case — whether reasonable minds would disagree that the enunciated facts state an emergency. Cunningham v. Walker, 198 Ark. 928, 132 S.W.2d 24 (1939). A picture is worth a thousand words, so if the reader will indulge me, visualize this scenario: seven justices seated around a large conference table debating the ultimate legal issue of whether the wording in the emergency clause of the ordinance sufficiently reflected an emergency. Four justices said no and three said yes. The reader will enjoy observing whether we had seven, four, or three reasonable minds. I think it patently clear that the four to three divided vote of this court illustrates the differing of reasonable minds. If the seven justices of this court are of reasonable minds and are divided four to three in answering the ultimate legal issue, then the only permissible conclusion in this case is that the law-making body recited sufficient facts to constitute an emergency. Here, the majority disregards the obvious and mandatory answer to the question presented, and persists in producing inconsistent, unpredictable law which reduces the lawyers of this state to guesswork when advising their clients. The citizens of this state deserve better. The majority relies heavily on its own assertion that the facts recited in the instant emergency clause amount to an “administrative truism” or an “academic declaration of a known governmental requirement” which is prohibited by Cunningham. See id., 198 Ark. at 930, 132 S.W.2d at 26. However, the majority makes no attempt to distinguish the similar case of Mann v. Lowry, 227 Ark. 1132, 303 S.W.2d 889 (1957), although the majority cites with approval the law from that case. In Mann, this court held that a legislative act providing an ‘“improved and superior method for the administration and government of cities of the first and second class’” validly stated an emergency. Id. at 1139, 303 S.W.2d at 892.1 see no distinction in the emergency clause upheld in Mann and the emergency clause invalidated in the present case. I respectfully dissent. Brown, J„ joins in this dissent.